The court is of the opinion that Acts 1915, p. 573, is not subject to the constitutional objection urged against same in brief and application and as considered and discussed by the Court of Appeals, and thinks that the writ should be denied.
Whether or not the order or resolution of the commissioners of Lamar county, in fixing the punishment, was authorized by the act, or the act is self-acting in this respect, is a question which seems not to have been presented to the Court of Appeals, and was not considered or discussed. Indeed, the petition for the certiorari and the brief in support of same, conforming to rule 42 (175 Ala. xx), urges a review and revision only of the points decided and discussed in the opinion of the Court of Appeals. To grant the writ in this case for the reason suggested by some of the members of the court and reverse the Court of Appeals would be to do so upon a point never passed upon by said court and in direct violation of rule 42.
The writ is denied.
ANDERSON, C. J., and McCLELLAN, SOMERVILLE, and GARDNER, JJ., concur.